CONKLING, Judge.
I respectfully dissent from the conclusion of the principal opinion that upon this evidence a submissible case was made for the jury. I would reverse the judgment without remanding.
From-my consideration of the evidence before us in this Transcript of Record I be-lieye that it does not. appear that there is any reasonable, inference of proximate cause between any theory of liability advanced by plaintiff and the death of plaintiff’s decedent. I think that to rule that’ plaintiff made a case for the .jury upon any theory it would be required that we substitute speculation for any possible reasonable inference. .
This Court has many times .ruled that speculation cannot fill the office of- proof, and that a judgment may not be 'based upon conjecture. I would reverse the judgment but not remand the causé.
Adopted,.as,the, opinion of the court en, b.anc. ( ,,
ELLISON, ¡HYDE, HOLLINGS-WORTH, DALTON and TIPTON, JJ., concur.
CONKLING, C. J., dissents in separate opinion filed.
LEEDY, J., dissents and concurs in dissenting opinion of CONKLING, J.